Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Conclusion

	On Pg. 6 to Pg. 8 of Applicant’s Remarks, with regard to claim 10, Applicant argues that Thatikonda doesn’t teach “generating, by the processor a dynamic priority list for the content items based on the respective requests from the clients over time and based on respective costs of writing the content items to the secondary storage device”.
	Applicant’s arguments have been considered and are persuasive. Examiner respectively resubmits a 2nd Non-Final Rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 11-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das Gupta et al. (US 2020/0351344), hereafter referred to as “Das Gupta”, in view of Olarig et al. (US 2020/0110553), hereafter referred to as “Olarig”, in further view of Dalmatov et al. (US 2020/0233612), hereafter referred to as “Dalmatov”.

Regarding claim 1, Das Gupta discloses: 
A method for storing content items, the method being implemented by a computer comprising a processor ([0017]), a primary storage device (e.g. edge server; Fig. 1; [0028]), a secondary storage device (e.g. hub system; Fig. 1; [0028]), and a network interface (e.g. distributed network; Fig. 1; Abstract, “...The global model allows data to be tiered. This may include pushing data from a datacenter to edge servers...The model can be retrained and can be used to proactively push new content out to the edge servers;” [0013], “...The central system may include a datacenter or may be implemented in a datacenter and the central system is configured to generate, maintain, update, and distribute a global model for tiering data in the distributed network...;” [0015], “...End user devices 116 interface with edge servers (one or more of edge servers 108, 110, 112 and 114) to access the data network 100...;” [0028], “The global model 124 determines how data, or more specifically which data, is stored at the edge servers 108, 110, 112 and 114 (tier 3), what data is stored at the hub systems 104 and 106 (tier 2) and what data is stored at the datacenter 102 (tier 1)...”), the method comprising:
receiving, by the primary storage device (e.g. edge server; Fig. 1; [0012]) via the network interface (e.g. distributed network; [0013]), a plurality of content items responsive to respective requests from clients (Fig. 1; [0012], “Embodiments of the invention are described in the context of a distributed data system wherein users access data or content through edge servers (also referred to herein as edge computers, edge computing systems, edge devices or edge systems). To the extent the requested data is present or stored at the edge servers (e.g., in the cache or another edge-based storage system), the edge servers are able to serve the request directly without having to send the request further into the network. Otherwise, the request may be forwarded up to hub servers and/or to a datacenter...;” [0013], “...embodiments of the invention distribute new data based on the global model with the expectation of anticipating or predicting requests for the data from end user devices...”); 
distributing, via the network interface, the plurality of content items from the primary storage device (e.g. edge server; Fig. 1; [0012]) to clients responsive to the respective requests from the clients (e.g. end user devices; Fig. 1; [0012], “Embodiments of the invention are described in the context of a distributed data system wherein users access data or content through edge servers (also referred to herein as edge computers, edge computing systems, edge devices or edge systems). To the extent the requested data is present or stored at the edge servers (e.g., in the cache or another edge-
generating, by the processor, a dynamic priority list (e.g. global model; [0033]) for the content items based on the respective requests from the clients over time ([0022], “In one example, the model engine 122 will initialize the global model 124 to learn the behavior of end users on accessing data to predict the data that will be accessed in the next time period or in the next stipulated time. Stated differently, the global model 124 may use a corpus of user requests or accesses to learn how end users request or access data...;” [0033], “...For example, the global model 124 may be used to determine whether certain data should be kept locally in a cache. Data stored in the cache of the edge server 108, for example, may be ranked or prioritized by the global model 124. This ranking is not necessarily a serialized ranking where data is simply put in a list, but instead represents the probability that the data will appear in a user's request. In other words, the ranking or prioritization is intended to identity the data that is the most sought-after data...”).
Das Gupta also doesn’t teach: writing, by the processor based on the dynamic priority list, only a subset of the content items to the secondary storage device. In an analogous art, Olarig teaches:
writing, by the processor based on the dynamic priority list, only a subset of the content items to the secondary storage device ([0158], “If a version of an image has a probability counter that indicates that the version of the image qualifies for a different storage tier, migration software 2140 may move the version of the image from one storage tier to another...This possibility reflects the fact that the probability of accessing a particular image may change over time: an image may become more popular at one point in time, justifying it being moved to a higher performance tier, and may become less popular at another point in time, justifying it being moved to a lower performance tier”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify utilizing the global model to determine what data is stored at the edge servers, what data is stored at the hub systems, and what data is stored at the datacenter as taught by 
Das Gupta in view of Olarig also doesn’t teach: said dynamic priority list based on respective cost of writing content items to the secondary storage device. In an analogous art, Dalmatov teaches:
said dynamic priority list (e.g. storage tier; [0069]) based on respective cost of writing content items to the secondary storage device (e.g. average write I/O size of random writes, average write I/O size of sequential writes; [0069], “...selecting the storage tier from which a physical slice is allocated for storing newly written data may be characterized in one aspect as determining a best suited match between I/O characteristics or attributes of a logical region (which are predicted characteristics of the newly allocated slice and newly written data stored at the target LBA) and characteristics or attributes of candidate storage tiers. For example, characteristics of a logical region relate to I/Os directed to the logical region and may include...average write I/O size of random writes...average write I/O size of sequential writes...For example, characteristics of a storage tier may include performance capabilities of the PD media type of the tier (e.g., relative performance ranking of tier in comparison to other tiers)...Depending on the particular characteristics or attributes used for the logical region and storage tiers, a best match or decision may be made to allocate a physical slice from a particular tier for the newly written data predicted to have specified I/O activity or access characteristics...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify utilizing the global model to determine what data is stored at the edge servers, what data is stored at the hub systems, and what data is stored at the datacenter and justifying whether an image that may become more popular should be moved to a higher performance tier and justifying whether an image that may become less popular should be moved to a lower performance tier based on the probability counter of the image as taught by Das Gupta and Olarig with the inclusion of 

 Regarding claim 2, Das Gupta-Olarig-Dalmatov discloses the method of claim 1. Das Gupta also doesn’t teach: wherein the primary storage device comprises a memory cache, and wherein the secondary storage device comprises a mass storage device. However, Olarig teaches: 
wherein the primary storage device comprises a memory cache (e.g. SSD; [0116]), and wherein the secondary storage device comprises a mass storage device (e.g. hard disk drive; [0116], “...Various different storage devices offer different levels of performance. As a general rule, Dynamic Random Access Memory (DRAM) and other forms of volatile memory are faster than KV-SSDs, which are faster than other SSDs (such as block-based SSDs, Small Computer System Interface (SCSI) SSDs, Serial Attached SCSI (SAS) SSDs, and Serial AT Attachment (SATA) SSDs), which are faster than hard disk drives (using any desired interface, such as SCSI, SAS, or SATA), which are faster than tape drives...;” [0117], “...Images that are accessed with relative frequency may be stored in storage devices that offer faster access time, whereas images that are accessed less frequently may be stored in storage devices that offer greater storage capacity. Much like a cache system, images may be migrated from tier to tier as appropriate for the image”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify utilizing the global model to determine what data is stored at the edge servers, what data is stored at the hub systems, and what data is stored at the datacenter as taught by Das Gupta with the inclusion of justifying whether an image that may become more popular should be moved to a higher performance tier and justifying whether an image that may become less popular should be moved to a lower performance tier based on the probability counter of the image as taught by Olarig because it may result in more efficient management of storage system and by migrating images between 

Regarding claim 3, Das Gupta-Olarig-Dalmatov discloses the method of claim 1. Das Gupta in view of Olarig also doesn’t teach: wherein the primary storage device receives content items at a first rate, and wherein the secondary storage device receives content items at a second rate that is significantly lower than the first rate. In an analogous art, Dalmatov teaches: 
wherein the primary storage device receives content items at a first rate, and wherein the secondary storage device receives content items at a second rate that is significantly lower than the first rate ([0039], “...For example, characteristics of a logical region relate to I/Os directed to the logical region and may include...write I/O rate...For example, characteristics of a storage tier may include performance capabilities of the PD media type of the tier (e.g., relative performance ranking of tier in comparison to other tiers)...Depending on the particular characteristics or attributes used for the logical region and storage tiers, a best match or decision may be made to allocate a physical slice from a particular tier for the newly written data predicted to have specified I/O activity or access characteristics...”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify utilizing the global model to determine what data is stored at the edge servers, what data is stored at the hub systems, and what data is stored at the datacenter and justifying whether an image that may become more popular should be moved to a higher performance tier and justifying whether an image that may become less popular should be moved to a lower performance tier based on the probability counter of the image as taught by Das Gupta and Olarig with the inclusion of determining a best suited match between I/O characteristics or attributes of a logical region (which are predicted characteristics of the newly allocated slice and newly written data stored at the target LBA) and characteristics or attributes of candidate storage tiers as taught by Dalmatov because the advantages and disadvantages of using each storage tier may be obvious and preferring one storage tier over the other may depend on these advantages and disadvantages.

Regarding claim 4, Das Gupta-Olarig-Dalmatov discloses the method of claim 1, however Das Gupta teaches: deleting content items from the primary storage device responsive to the respective requests from the clients ([0033], “The global model 124 can also be used at the edge servers to clean or remove data that may no longer be accessed as frequently by the end user devices 116...”).

Regarding claim 11, Das Gupta-Olarig-Dalmatov discloses the method of claim 1, however Das Gupta teaches:
wherein the computer comprises a node of a content delivery network ([0015], “...FIG. 1 illustrates an example of a distributed data network such as a telecommunication distributed data network where data is delivered to end user devices through edge servers or edge computing systems. End user devices 116 interface with edge servers (one or more of edge servers 108, 110, 112 and 114) to access the data network 100...”).

Regarding claim 12, Das Gupta-Olarig-Dalmatov discloses the method of claim 1, however Das Gupta teaches:
wherein the processor receives the respective requests from the clients and distributes the plurality of content items to the client responsive to such requests (Fig. 1; [0012], “Embodiments of the invention are described in the context of a distributed data system wherein users access data or content through edge servers (also referred to herein as edge computers, edge computing systems, edge devices or edge systems). To the extent the requested data is present or stored at the edge servers (e.g., in the cache or another edge-based storage system), the edge servers are able to serve the request directly without having to send the request further into the network. Otherwise, the request may be forwarded up to hub servers and/or to a datacenter...;” [0013], “...embodiments of the invention distribute new data based on the global model with the expectation of anticipating or predicting requests for the data from end user devices...”).

Regarding claim 13, Das Gupta-Olarig-Dalmatov discloses the method of claim 1. Das Gupta also doesn’t teach: wherein the processor writes the subset of the content items from the primary storage device to the secondary storage device. However Olarig teaches:
wherein the processor writes the subset of the content items from the primary storage (e.g. higher performance tier; [0158]) device to the secondary storage device (e.g. lower performance tier; [0158], “If a version of an image has a probability counter that indicates that the version of the image qualifies for a different storage tier, migration software 2140 may move the version of the image from one storage tier to another...This possibility reflects the fact that the probability of accessing a particular image may change over time: an image may become more popular at one point in time, justifying it being moved to a higher performance tier, and may become less popular at another point in time, justifying it being moved to a lower performance tier”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify utilizing the global model to determine what data is stored at the edge servers, what data is stored at the hub systems, and what data is stored at the datacenter as taught by Das Gupta with the inclusion of justifying whether an image that may become more popular should be moved to a higher performance tier and justifying whether an image that may become less popular should be moved to a lower performance tier based on the probability counter of the image as taught by Olarig because it may result in more efficient management of storage system and by migrating images between storage tiers, images that are accessed more frequently may be returned more quickly than images that are accessed less frequently.

Regarding claim 14, Das Gupta-Olarig-Dalmatov discloses the method of claim 1. Das Gupta also doesn’t teach: wherein the processor writes the subset of the content items from the network interface to the secondary storage device. However Olarig teaches:
wherein the processor writes the subset of the content items from the network interface ([0199]) to the secondary storage device ([0158], “If a version of an image has a probability counter that indicates that the version of the image qualifies for a different storage tier, migration software 2140 may move the version of the image from one storage tier to another...This possibility reflects the fact that 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify utilizing the global model to determine what data is stored at the edge servers, what data is stored at the hub systems, and what data is stored at the datacenter as taught by Das Gupta with the inclusion of justifying whether an image that may become more popular should be moved to a higher performance tier and justifying whether an image that may become less popular should be moved to a lower performance tier based on the probability counter of the image as taught by Olarig because it may result in more efficient management of storage system and by migrating images between storage tiers, images that are accessed more frequently may be returned more quickly than images that are accessed less frequently.

Regarding claim 17, Das Gupta discloses:
A computer system comprising a processor ([0017]), a primary storage device (e.g. edge server; Fig. 1; [0028]), a secondary storage device (e.g. hub system; Fig. 1; [0028]), and a network interface (e.g. distributed network; Fig. 1; Abstract, “...The global model allows data to be tiered. This may include pushing data from a datacenter to edge servers...The model can be retrained and can be used to proactively push new content out to the edge servers;” [0013], “...The central system may include a datacenter or may be implemented in a datacenter and the central system is configured to generate, maintain, update, and distribute a global model for tiering data in the distributed network...;” [0015], “...End user devices 116 interface with edge servers (one or more of edge servers 108, 110, 112 and 114) to access the data network 100...;” [0028], “The global model 124 determines how data, or more specifically which data, is stored at the edge servers 108, 110, 112 and 114 (tier 3), what data is stored at , the processor being configured to implement operations comprising:
receiving, by the primary storage device (e.g. edge server; Fig. 1; [0012]) via the network interface (e.g. distributed network; [0013]), a plurality of content items responsive to respective requests from clients (e.g. end user devices; Fig. 1; [0012], “Embodiments of the invention are described in the context of a distributed data system wherein users access data or content through edge servers (also referred to herein as edge computers, edge computing systems, edge devices or edge systems). To the extent the requested data is present or stored at the edge servers (e.g., in the cache or another edge-based storage system), the edge servers are able to serve the request directly without having to send the request further into the network. Otherwise, the request may be forwarded up to hub servers and/or to a datacenter...;” [0013], “...embodiments of the invention distribute new data based on the global model with the expectation of anticipating or predicting requests for the data from end user devices...”); 
distributing, via the network interface, the plurality of content items from the primary storage device (e.g. edge server; Fig. 1; [0012]) to clients responsive to the respective requests from the clients (e.g. end user devices; Fig. 1; [0012], “Embodiments of the invention are described in the context of a distributed data system wherein users access data or content through edge servers (also referred to herein as edge computers, edge computing systems, edge devices or edge systems). To the extent the requested data is present or stored at the edge servers (e.g., in the cache or another edge-based storage system), the edge servers are able to serve the request directly without having to send the request further into the network. Otherwise, the request may be forwarded up to hub servers and/or to a datacenter...;” [0013], “...embodiments of the invention distribute new data based on the global model with the expectation of anticipating or predicting requests for the data from end user devices...”);
generating, by the processor, a dynamic priority list (e.g. global model; [0033]) for the content items based on the respective requests from the clients over time ([0022], “In one example, the model engine 122 will initialize the global model 124 to learn the behavior of end users on accessing data to predict the data that will be accessed in the next time period or in the next stipulated time. Stated differently, the global model 124 may use a corpus of user requests or accesses to learn how end users 
Das Gupta also doesn’t teach: writing, by the processor based on the dynamic priority list, only a subset of the content items to the secondary storage device. In an analogous art, Olarig teaches:
writing, by the processor based on the dynamic priority list, only a subset of the content items to the secondary storage device ([0158], “If a version of an image has a probability counter that indicates that the version of the image qualifies for a different storage tier, migration software 2140 may move the version of the image from one storage tier to another...This possibility reflects the fact that the probability of accessing a particular image may change over time: an image may become more popular at one point in time, justifying it being moved to a higher performance tier, and may become less popular at another point in time, justifying it being moved to a lower performance tier”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify utilizing the global model to determine what data is stored at the edge servers, what data is stored at the hub systems, and what data is stored at the datacenter as taught by Das Gupta with the inclusion of justifying whether an image that may become more popular should be moved to a higher performance tier and justifying whether an image that may become less popular should be moved to a lower performance tier based on the probability counter of the image as taught by Olarig because it may result in more efficient management of storage system and by migrating images between storage tiers, images that are accessed more frequently may be returned more quickly than images that are accessed less frequently.
Das Gupta in view of Olarig also doesn’t teach: said dynamic priority list based on respective cost of writing content items to the secondary storage device. In an analogous art, Dalmatov teaches:
dynamic priority list (e.g. storage tier; [0069]) based on respective cost of writing content items to the secondary storage device (e.g. average write I/O size of random writes, average write I/O size of sequential writes; [0069], “...selecting the storage tier from which a physical slice is allocated for storing newly written data may be characterized in one aspect as determining a best suited match between I/O characteristics or attributes of a logical region (which are predicted characteristics of the newly allocated slice and newly written data stored at the target LBA) and characteristics or attributes of candidate storage tiers. For example, characteristics of a logical region relate to I/Os directed to the logical region and may include...average write I/O size of random writes...average write I/O size of sequential writes...For example, characteristics of a storage tier may include performance capabilities of the PD media type of the tier (e.g., relative performance ranking of tier in comparison to other tiers)...Depending on the particular characteristics or attributes used for the logical region and storage tiers, a best match or decision may be made to allocate a physical slice from a particular tier for the newly written data predicted to have specified I/O activity or access characteristics...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify utilizing the global model to determine what data is stored at the edge servers, what data is stored at the hub systems, and what data is stored at the datacenter and justifying whether an image that may become more popular should be moved to a higher performance tier and justifying whether an image that may become less popular should be moved to a lower performance tier based on the probability counter of the image as taught by Das Gupta and Olarig with the inclusion of determining a best suited match between I/O characteristics or attributes of a logical region (which are predicted characteristics of the newly allocated slice and newly written data stored at the target LBA) and characteristics or attributes of candidate storage tiers as taught by Dalmatov because the advantages and disadvantages of using each storage tier may be obvious and preferring one storage tier over the other may depend on these advantages and disadvantages.

Claim(s) 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Das Gupta et al. (US 2020/0351344) in view of Olarig et al. (US 2020/0110553) and in further view of Dalmatov et al. (US 2020/0233612), as applied to claim(s) 1-4, 11-14, and 17, in further view of Rabii (US 2012/0110036), hereafter referred to as “Rabii”.

Regarding claim 5, Das Gupta-Olarig-Dalmatov discloses the method of claim 1. Das Gupta in view of Olarig and in further view of Dalmatov also doesn’t teach: wherein the processor generates the dynamic priority list based on frequencies at which the client respectively request the content items. In an analogous art, Rabii teaches:
wherein the processor generates the dynamic priority list based on frequencies at which the client respectively request the content items (e.g. request rate; [0063], “...electronic device A 102 determines 508 whether to store the media file 120 based on a request rate and a rate threshold. For example, the agent 104 stores 504 the number of media file 120 requests and times corresponding to the requests. The agent 104 may then use the number of accesses and corresponding times to compute a request rate or average request rate. If electronic device A's 102 request rate is greater than or equal to the rate threshold, electronic device A 102 determines 508 that the media file 120 should be stored”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify utilizing the global model to determine what data is stored at the edge servers, what data is stored at the hub systems, and what data is stored at the datacenter and justifying whether an image that may become more popular should be moved to a higher performance tier and justifying whether an image that may become less popular should be moved to a lower performance tier based on the probability counter of the image and determining a best suited match between I/O characteristics or attributes of a logical region (which are predicted characteristics of the newly allocated slice and newly written data stored at the target LBA) and characteristics or attributes of candidate storage tiers as taught by Das Gupta, Olarig, and Dalmatov with the inclusion of storing the media file based on a request rate and a rate threshold as taught by Rabii because it may justify storing the data on either storage tier.

Regarding claim 6, Das Gupta-Olarig-Dalmatov discloses the method of claim 1. Das Gupta in view of Olarig and in further view of Dalmatov also doesn’t teach: wherein the processor generates the dynamic priority list based on numbers of times with which the clients respectively request the content items. In an analogous art, Rabii teaches:
wherein the processor generates the dynamic priority list based on numbers of times with which the clients respectively request the content items (e.g. number of media file requests; [0063], “...electronic device A 102 determines 508 whether to store the media file 120 based on a request rate and a rate threshold. For example, the agent 104 stores 504 the number of media file 120 requests and times corresponding to the requests. The agent 104 may then use the number of accesses and corresponding times to compute a request rate or average request rate. If electronic device A's 102 request rate is greater than or equal to the rate threshold, electronic device A 102 determines 508 that the media file 120 should be stored”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify utilizing the global model to determine what data is stored at the edge servers, what data is stored at the hub systems, and what data is stored at the datacenter and justifying whether an image that may become more popular should be moved to a higher performance tier and justifying whether an image that may become less popular should be moved to a lower performance tier based on the probability counter of the image and determining a best suited match between I/O characteristics or attributes of a logical region (which are predicted characteristics of the newly allocated slice and newly written data stored at the target LBA) and characteristics or attributes of candidate storage tiers as taught by Das Gupta, Olarig, and Dalmatov with the inclusion of storing the media file based on a request rate and a rate threshold as taught by Rabii because it may justify storing the data on either storage tier.

Regarding claim 7, Das Gupta-Olarig-Dalmatov discloses the method of claim 1. Das Gupta in view of Olarig and in further view of Dalmatov also doesn’t teach:
wherein the processor generates the dynamic priority list based on changes in rates at which the clients respectively request the content items. In an analogous art, Rabii teaches:
wherein the processor generates the dynamic priority list based on changes in rates at which the clients respectively request the content items (e.g. average request rate; [0063], 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify utilizing the global model to determine what data is stored at the edge servers, what data is stored at the hub systems, and what data is stored at the datacenter and justifying whether an image that may become more popular should be moved to a higher performance tier and justifying whether an image that may become less popular should be moved to a lower performance tier based on the probability counter of the image and determining a best suited match between I/O characteristics or attributes of a logical region (which are predicted characteristics of the newly allocated slice and newly written data stored at the target LBA) and characteristics or attributes of candidate storage tiers as taught by Das Gupta, Olarig, and Dalmatov with the inclusion of storing the media file based on a request rate and a rate threshold as taught by Rabii because it may justify storing the data on either storage tier.

Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Das Gupta et al. (US 2020/0351344) in view of Olarig et al. (US 2020/0110553) and Dalmatov et al. (US 2020/0233612), as applied to claim(s) 1-4, 11-14, and 17, in further view of O’Connell et al. (US 2020/0228854), hereafter referred to as “O’Connell”.

Regarding claim 8, Das Gupta-Olarig-Dalmatov discloses the method of claim 1. Das Gupta in view of Olarig and in further view of Dalmatov also doesn’t teach:
wherein the processor generates the dynamic priority list based on respective costs of receiving the content items via the network interface. In an analogous at, O’Connell teaches:
wherein the processor generates the dynamic priority list based on respective costs of receiving the content items via the network interface ([0071], “...The system performs cost classification 422 of trending content indicating a cost of delivery of the trending content in a particular geographic area and stores the cost classification within database 418. The system further performs a cost estimation function 424 to determine an optimal hosting location and optimal content quality for the hosting location to deliver the content in the particular geographical locations”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify utilizing the global model to determine what data is stored at the edge servers, what data is stored at the hub systems, and what data is stored at the datacenter and justifying whether an image that may become more popular should be moved to a higher performance tier and justifying whether an image that may become less popular should be moved to a lower performance tier based on the probability counter of the image and determining a best suited match between I/O characteristics or attributes of a logical region (which are predicted characteristics of the newly allocated slice and newly written data stored at the target LBA) and characteristics or attributes of candidate storage tiers as taught by Das Gupta, Olarig, and Dalmatov with the inclusion of performing cost classification of trending content indicating a cost of delivery of the trending content in a particular geographic area and performing a cost estimation function to determine an optimal hosting location as taught by O’Connell because servers closer to the clients may employ a higher performance tier at a higher cost at a lower capacity while secondary storage may incur an access performance penalty at a reduced cost, but at a higher capacity, and preferring one storage tier over the storage tier may depend on the advantages and disadvantages of both to determine the optimal hosting location.

Regarding claim 9, Das Gupta-Olarig-Dalmatov discloses the method of claim 1. Das Gupta in view of Olarig and in further view of Dalmatov also doesn’t teach:
wherein the processor generates the dynamic priority list based on respective costs of writing the content items to the primary storage device. In an analogous at, O’Connell teaches:
wherein the processor generates the dynamic priority list based on respective costs of writing the content items to the primary storage device ([0071], “...The system performs cost 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify utilizing the global model to determine what data is stored at the edge servers, what data is stored at the hub systems, and what data is stored at the datacenter and justifying whether an image that may become more popular should be moved to a higher performance tier and justifying whether an image that may become less popular should be moved to a lower performance tier based on the probability counter of the image and determining a best suited match between I/O characteristics or attributes of a logical region (which are predicted characteristics of the newly allocated slice and newly written data stored at the target LBA) and characteristics or attributes of candidate storage tiers as taught by Das Gupta, Olarig, and Dalmatov with the inclusion of performing cost classification of trending content indicating a cost of delivery of the trending content in a particular geographic area and performing a cost estimation function to determine an optimal hosting location as taught by O’Connell because servers closer to the clients may employ a higher performance tier at a higher cost at a lower capacity while secondary storage may incur an access performance penalty at a reduced cost, but at a higher capacity, and preferring one storage tier over the storage tier may depend on the advantages and disadvantages of both to determine the optimal hosting location.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Das Gupta et al. (US 2020/0351344) in view of Olarig et al. (US 2020/0110553) and Dalmatov et al. (US 2020/0233612), as applied to claim(s) 1-4, 11-14, and 17, in further view of van Greunen et al. (US 2017/0168956), hereafter referred to as “van Greunen”.

Regarding claim 15, Das Gupta-Olarig-Dalmatov discloses the method of claim 1. Das Gupta in view of Olarig and in further view of Dalmatov also doesn’t teach:
wherein the processor generates the dynamic priority list based on whether the respective content items are available in the primary storage device. In an analogous art, van Greunen teaches:
wherein the processor generates the dynamic priority list based on whether the respective content items are available in the primary storage device ([0026], “In response to a cache lookup request, the cache appliance 222 can determine whether the requested data item associated with the cache lookup request is cached in its memory. The requested data item may be in the primary memory cache or the secondary memory cache. The cache service application can determine whether the requested data item is available in the caching system 200 by looking up the requested data item in the primary memory cache...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify utilizing the global model to determine what data is stored at the edge servers, what data is stored at the hub systems, and what data is stored at the datacenter and justifying whether an image that may become more popular should be moved to a higher performance tier and justifying whether an image that may become less popular should be moved to a lower performance tier based on the probability counter of the image and determining a best suited match between I/O characteristics or attributes of a logical region (which are predicted characteristics of the newly allocated slice and newly written data stored at the target LBA) and characteristics or attributes of candidate storage tiers as taught by Das Gupta, Olarig, and Dalmatov with the inclusion of determining whether the requested data item associated with the cache lookup request is cached in its memory as taught by van Greunen because a cache hit may be received and data may be accessed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444